Citation Nr: 0708681	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
condition of the hands.

2.  Entitlement to an increased evaluation for impingement 
syndrome of the left shoulder currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for impingement 
syndrome of the right shoulder, post operative, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 until August 
1976 and from August 1987 until August 1991, including 
service in Southwest Asia from January 1991 until April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

A review of the record reflects the veteran has applied to 
reopen his claim for service connection for a cognitive 
disorder.  This issue has not yet been adjudicated and as 
such is REFERRED to the RO for appropriate action.

The claim for entitlement to service connection for a 
bilateral condition of the hands is being REMANDED and is 
addressed in the REMAND portion of the decision below.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  






FINDINGS OF FACT

1.  The veteran's left shoulder impingement syndrome is not 
manifested by limitation of motion to the shoulder level or 
midway between the side and shoulder level, nor is there 
evidence of impairment of the humerus, clavicle or scapula. 

2.  The veteran's right shoulder impingement syndrome is not 
manifested by limitation of motion to the shoulder level, nor 
is there evidence of impairment of the humerus, clavicle or 
scapula.

3.  The veteran does not have migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the least several months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for impingement syndrome of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5024, 5201 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for impingement syndrome of the right shoulder, status post 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5024, 5201 (2006).

3.  The criteria for a compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.124a, Diagnostic Code 8100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 2003 
and March 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  The March 2006 letter advised the veteran of that a 
disability rating and an effective date would be assigned if 
the claim for service connection was granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and a lay statement are 
associated with the claims file.  Additionally, the veteran 
was afforded VA examinations and provided testimony at a 
September 2006 Board hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Impingement Syndrome of the Shoulders

The RO granted service connection for impingement syndrome of 
the right shoulder in a December 1991 rating decision.  At 
that time, a 10 percent evaluation was assigned under 
Diagnostic Codes 8599-8719.  The December 1991 rating 
decision also granted a 10 percent evaluation for impingement 
syndrome of the left shoulder.  The veteran's disability was 
reevaluated in March 2004 and the 10 percent ratings were 
continued under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The 
veteran contends the current rating evaluations do not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

38 C.F.R. § 4.71a, Diagnostic Code 5024 directs that 
disability due to tenosynovitis be rated on limitation of 
motion of the affected body part, or in this case, Diagnostic 
Code 5201 for limitation of motion of the arm.  Under 
Diagnostic Code 5201 a 20 percent evaluation is for 
assignment when limitation of arm motion of the major 
extremity is to shoulder level.  A 30 percent evaluation is 
contemplated when arm motion of the major extremity is 
limited to midway between the side and shoulder level and a 
40 percent evaluation is warranted for arm motion limited to 
25 degrees from the side.  For the minor extremity, a 20 
percent evaluation is for assignment when arm motion is 
limited at shoulder level or midway between the side and 
shoulder level, and a 30 percent evaluation is for assignment 
when arm motion is limited to 25 degrees from the side.

Diagnostic Code 5203 which provides for higher evaluations 
for impairment of the clavicle or scapula and Diagnostic Code 
5202 for impairment of the humerus are not for application in 
the present case as the veteran's shoulder disabilities are 
not shown to involve dislocation, nonunion or malunion of the 
humerus, clavicle or scapula.  

Since the veteran is right-handed, as noted in the VA 
examinations, the right shoulder is evaluated as the major 
extremity and the left shoulder is evaluated as the minor 
extremity.  

The veteran underwent a VA examination in October 2003 to 
assess the severity of his impingement syndrome.  During this 
examination, the veteran complained of aching in the shoulder 
joints and loss of strength, worse in the right than the 
left.  Treatment consisted of over the counter medication.  
There was no history of rheumatoid disease or gout.  Lifting 
and gripping heavy objects aggravated pain.  No distinct 
history of shoulder injury was noted; however, a 
decompression surgery on the right shoulder was documented.  
There was no dislocation.  

Clinical examination found forward flexion of the right 
shoulder to 170 degrees with some pain at the endpoint.  The 
right shoulder had abduction to 165 degrees with pain and 
mild crepitus, external rotation to 90 degrees and internal 
rotation to 75 degrees.  The left shoulder had forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 80 degrees. 
X-rays performed in connection with the examination were 
negative for evidence of degenerative bony process.  There 
was evidence of a prior surgery on the right side consisting 
of a retained vessel clip.  The diagnosis was impingement 
syndrome of the shoulders, right worse than left.  
Additionally, the right side was noted to be status post 
surgery for decompression.  Residuals were described as 
chronic pain with loss of range of motion, predominately in 
the area of internal rotation.  

The veteran underwent another VA examination in November 
2004.  The veteran complained of constant pain, weakness, 
stiffness, numbness and tingling sensations, easy 
fatigability, locking and lack of endurance of the hands.  He 
reported taking medications which helped and allowed him to 
perform activities of daily living.  However, the veteran 
indicated he was unable to lift more than 2-3 pounds using 
both hands.  There was redness and swelling of the hands 
intermittently with feelings of tightness described as lack 
of mobility and an inability to oppose fingers with his 
strength.  He reported he was unable to work because of pain, 
weakness and limitation of motion.  He occasionally used a 
brace without help.  He reported numbness and tingling 
sensations or pinprick intermittently from forearms to wrists 
and hands.  

Clinical examination reflected no gross abnormality or 
atrophy upon examination of the shoulders, upper extremities, 
forearms and upper arms.  There were some minor tremors 
bilaterally and some tenderness on multiple joints of the 
hands and the wrist.  There was no redness, swelling, 
inflammation or callous formation.  An inability to oppose 
hands firmly was noted.  Range of motion examination of the 
shoulders, forearms, and wrists resulted in a normal range of 
motion without easy fatigability.  There was no muscle spasm 
or lack of endurance during the examination.  There was 
subjective pain and the veteran reported fatigability after 
repetitive range of motion was performed.  There was forward 
flexion of the shoulder from 0-100 degrees and abduction of 
the shoulder from 0-120 degrees, both with pain.  External 
rotation and internal rotation were found from 0-80 degrees 
with pain and some easy fatigability upon repetitive motion.  

A January 2005 VA outpatient treatment record reflected full 
range of motion of the extremities and the spine.  A May 2005 
VA outpatient treatment record reflected active range of 
motion of the left shoulder as follows: 90 degrees of forward 
flexion, 90 degrees abduction, 25 degrees of external 
rotation and internal rotation was described as posterior 
superior iliac spine with no lift off.  Passive range of 
motion was 120 degrees of forward flexion, 120 degrees of 
abduction, and 25 degrees of external rotation and posterior 
superior iliac spine for internal rotation.  

In November 2005, the veteran underwent a left shoulder 
arthroscopic surgery for impingement syndrome at a VA 
facility.  Admission records prior to the surgery reflected 
active range of motion of the left shoulder to be 100 degrees 
of forward flexion, 90 degrees of abduction, 15 degrees of 
adduction, mid t-spine internal rotation and 30 degrees of 
external rotation.  Passive range of motion revealed forward 
flexion approaching 170 degrees and abduction to 120 degrees.  
A November 2005 VA post-surgery record reflected passive 
range of motion of the left shoulder to be 145 degrees of 
flexion, 80 degrees of abduction, 70 degrees of internal 
rotation and 20-30 degrees of external rotation.  The 
physician noted the veteran had pain and guarding with all 
movement.  Sensation was intact; however, there was minimal 
to moderate swelling and minimal tenderness to palpation.  

The veteran also provided testimony at a September 2006 Board 
hearing.  During this hearing, the veteran testified that he 
had periods during which he lost muscle control of his arms 
and was unable to hold things or raise his arms.  The veteran 
indicated he was sometimes able to raise his arms to the side 
and although he tried to avoid raising his arms above his 
head, he managed to do this as it was part of his 
rehabilitation.  He reported weakness upon movement and 
related he was sometimes not able to hold things and could 
not drive.  He denied losing sensation but noted he lost 
mobility.

In sum, there was no time during which the veteran's 
impingement syndrome of either shoulder was productive of 
limitation of motion to shoulder level.  Nor was there any 
indication that there was malunion or disunion of the 
humerus, clavicle or scapula.  Therefore, the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for either shoulder.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Migraine Headaches

The RO granted service connection for migraine headaches in a 
December 1991 rating decision.  At that time, the headaches 
were found to be noncompensable under 38 C.F.R. § 4.124, 
Diagnostic Code 8100.

Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent attacks, a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in 2 months over the last several months, a 30 percent 
rating is assigned with characteristic prostrating attacks 
occurring on an average once a month over last several 
months. The highest or 50 percent rating may be assigned with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. §  
4.124, Diagnostic Code 8100.

The evidence of record consists of VA outpatient treatment 
records and VA examinations.  When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the veteran is not shown to warrant a 
higher compensable evaluation of 10 percent for migraine 
headaches.

An October 2003 VA examination reflected a reported history 
of migraine headaches since active duty in 1988.  The veteran 
received medication with varied success.  The veteran 
indicated the condition was more or less in remission with 
only mild occasional headaches.  He related no severe 
episodes for approximately 4 years.  He treated with over the 
counter pain relievers.  The veteran related mild headaches 
were fairly frequent but abated with pain relievers and were 
non-prostrating.  The neurologic examination was essentially 
normal.  The diagnosis was common migraine, not disabling and 
relieved with over the counter medication.

During a November 2004 VA examination, the veteran complained 
of headaches during service.  Pain was rated as 6 on a scale 
of 10 and the veteran reported intermittent periods without 
pain and periods where there was a bandlike headache 
occurring one to three times per year.  Headaches flared up 
without warning and the veteran was unable to relate the 
headaches to food.  The veteran reported periods of 
sensitivity to light with nausea and vomiting lasting four to 
five days.  The headache was described as dull, mostly in the 
frontal as well as left lateral side.  The headaches occurred 
upon waking up in the morning.  Some nausea was noted but the 
veteran indicated the nausea would go away towards the 
afternoon.  The assessment was cluster type as well as 
migranal headaches without aura.  

VA outpatient treatment records reflected several periods 
during which the veteran denied the presence of headaches.  
For example, the veteran denied any headaches in February 
2003, August 2003, November 2003, January 2004, January 2005, 
March 2006 and June 2006. 

The veteran also presented testimony at the September 2006 
Board hearing in support of his claim.  During this hearing, 
the veteran reported headaches daily, lasting almost all day.  
He described the headache as occurring at the back of his 
head and increasing in severity upon sitting, kneeling and 
bending over.  The headaches lasted 3-4 hours and then he 
takes medication which makes them go away for a while.  The 
veteran indicated that when he has headaches he has to stay 
home on the recliner.  He reported constant use of medication 
to control the headaches.  

Examining the evidence in light of the rating criteria, an 
increased evaluation for headaches is not warranted.  In sum, 
while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  The 
medical evidence of record simply does not support the 
veteran's testimony of daily headaches.  In fact, the 
evidence reflects the veteran has 1-3 attacks per year and 
often denied the presence of headaches.  Therefore, the 
preponderance of the evidence is against the claim for an 
increased evaluation for migraine headaches.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for impingement 
syndrome of the left shoulder is denied.

An evaluation in excess of 10 percent for impingement 
syndrome of the right shoulder, status post surgery is 
denied.

An increased compensable evaluation for migraine headaches is 
denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA's duty to assist 
pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 has not 
been satisfied.  

The veteran seeks service connection for a bilateral 
condition of the hands.  The evidence of record reflects the 
veteran had service in the Southwest Asia theater of 
operations and has several conflicting diagnoses for his 
condition of pain and immobility of the hands.  

The record includes a January 2005 VA outpatient record 
reflected a diagnosis of degenerative joint disease and 
specifically referred to a November 2004 x-ray which revealed 
degenerative joint disease.  However, the November 2004 x-ray 
is not associated with the claims file.  VA's duty to assist 
includes obtaining relevant federal records, including VA 
medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any 
VA treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be 
considered)..  

Additionally, while the veteran underwent a VA medical 
examination in October 2003, the medical opinions associated 
with this examination were not clear as to the questions of 
onset date and etiology for the claimed conditions.  Although 
the examiner provided two potential diagnoses for the 
veteran's condition of the hands, the examiner failed to 
express an opinion as to the relationship, if any, between 
the condition of the hands and service and the other service 
connected disabilities.  See Combee, supra.; also  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000) (Both holding that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  Therefore, an 
updated VA examination ("VAE") is needed in order to make an 
informed decision as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for a condition 
of the hands.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the veteran that 
are not already associated with the claims 
file.  The RO/AMC should specifically 
request the complete medical records from 
the Albuquerque, New Mexico and Big 
Spring, Texas VA Medical Centers and 
associate these records with the claims 
file.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following: 
		
a) Are there any current diagnosed 
conditions related to the veteran's 
pain and immobility of the hands?

b) If there is a currently diagnosed 
disability, the examiner is requested 
to express an opinion as to whether the 
currently diagnosed condition is 
chronic in nature and whether the 
condition is causally or etiologically 
related to any incident of the 
veteran's active service or other 
service connected disabilities?  

c)  If there is no diagnosed 
disability, whether there are signs and 
symptoms that may be manifestations of 
an undiagnosed illness or medically 
unexplained chronic multisymptom 
illness? 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless she is notified.  

When the development requested has been completed, the 
veteran's claim for service connection should again be 
reviewed by the RO on the basis of the additional evidence.  
If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


